Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on June 17, 2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on June 17, 2020 have been reviewed and accepted by the examiner.
Claim Objections

Claims 1-20 are objected to because of the following informalities:  grammatical errors, i.e. Claim 1 states “generate a communications metrics table that and identifies locations of the stationary…”.  Appropriate correction is required.	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2017/0325179 A1 (herein “Ameixieira”).

Consider claim 1, Ameixieira teaches a system (see Ameixieira Fig. 8) comprising an infrastructure element having a computer programmed to: 
(see Ameixieira [0168], [0173], [0189], [0190] note determining the success rate for the target node(s)); 
generate a communications metrics table that and identifies locations of the stationary communication nodes and specifies their respective communication metrics (see Ameixieira [0168], [0173], [0189], [0190] note entry/update of the target network node and success rate in the CTPT); and 
based on the communication metrics table, adjust a transmission parameter of the infrastructure element, the transmission parameter including at least one of a transmission power or a data throughput rate (see Ameixieira [0168], [0173], [0189], [0190] select the best RF transmit power level). 
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2, Ameixieira teaches wherein the plurality of communication nodes are located within a specified coverage area of the infrastructure element (see Ameixieira Fig. 2, Fig. 7, [0163] note the target network node 750 may be a mobile AP, fixed AP, sensor, or end-user device). 

Consider claim 3, Ameixieira teaches wherein the one or more communication metrics include at least one of a signal strength, a packet error rate, a channel busy ratio, or an inter-packet gap (see Ameixieira [0165], [0189] note RSSI, success rate) 

Consider claim 4, Ameixieira teaches wherein the computer of the infrastructure element is further programmed to update the communication metrics table based on the received data upon receiving data including (i) updated communication metrics from one of the stationary communication nodes (see Ameixieira [0163], [0185] note update the CTPT for a fixed AP), or (ii) communication metrics of a new stationary communication node within a specified coverage area of the infrastructure element. 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 4.

Consider claim 5, Ameixieira teaches wherein the computer of the infrastructure element is further programmed to increase the transmission power of the infrastructure element upon determining that a signal strength of at least one of the stationary communication nodes within the specified range is less than a threshold (see Ameixieira [0189] note comparing the old success rate to the new success rate). 
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 5.

Consider claim 7, Ameixieira teaches wherein the computer of the infrastructure is further programmed to reduce the data throughput of the infrastructure element upon determining that a packet error rate of at least one of the stationary communication nodes exceeds a threshold (see Ameixieira [0189] note comparing the old success rate to the new success rate). 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 7.

Consider claim 8, Ameixieira teaches wherein each of the stationary communication nodes include a processor that is programmed to: determine the one or more communication metrics of the respective communication node (see Ameixieira [0168], [0173], [0189], [0190] note determining the success rate for the target node(s)); relay a message received from the infrastructure element based on comparing the one or more communication metrics table to one or more thresholds (see Ameixieira [0189] note comparing the old success rate from the CTPT to the new success rate); and broadcast the one or more communication metrics and one or more node identification data that include the location (see Ameixiera [0162] note broadcasting the inputs from the fixed APs obtained through probing).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 8.

Consider claim 10, Ameixieira teaches wherein the processor of each stationary communication node is further programmed to relay a message received from the infrastructure element upon determining that (i) a signal strength is less than a signal strength threshold, or a packet error rate exceed a packet error rate threshold, and (ii) a channel busy ratio is less than the channel busy ratio threshold (see Ameixieira [0189] note comparing the old success rate to the new success rate). 


Consider claim 11, Ameixiera teaches wherein installation locations of the plurality of stationary communication nodes are determined based on road locations, intersection locations in the coverage area of the infrastructure element (see Ameixieira [0033] note road side units). 

Consider claim 12, Ameixieira teaches A system, comprising: 
a plurality of stationary communication nodes (see Ameixieira Fig. 8), each including a processor (see Ameixieira Fig. 7, note processor 758) that is programmed to: 
determine one or more communication metrics of the respective communication node (see Ameixieira [0168], [0173], [0189], [0190] note determining the success rate for the target node(s)); 
relay a message received from an infrastructure element based on comparing the one or more communication metrics table to one or more thresholds (see Ameixieira [0189] note comparing the old success rate from the CTPT to the new success rate); and 
broadcast the one or more communication metrics and one or more node identification data that include a communication node location (see Ameixiera [0162] note broadcasting the inputs from the fixed APs obtained through probing); and 
the infrastructure element having a computer programmed to: 
receive one or more communication metrics, and node identification data including node location data, from each of the plurality of stationary communication nodes  (see Ameixieira [0168], [0173], [0189], [0190] note determining the success rate for the target node(s)); 
generate a communications metrics table that and identifies locations of the stationary communication nodes and specifies their respective communication metrics (see Ameixieira [0168], [0173], [0189], [0190] note entry/update of the target network node and success rate in the CTPT); and 
(see Ameixieira [0168], [0173], [0189], [0190] select the best RF transmit power level).
Allowable Subject Matter

Claims 6, 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647